Citation Nr: 1735275	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  15-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits in the amount of $7,109, to include validity of the debt.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  

The Board notes that in July 2017, the Veteran indicated that despite the grant, action has been mistakenly taken to try to again recoup the $7109.  As noted in the decision below there is a clear rating decision granting in full the requested waiver and accordingly there is no longer a debt to be recouped. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In April 2017, the VA Committee on Waivers and Compromises waived a debt created by retroactive reduction of compensation resulting from a change in the Veteran's marital status, thus granting in full the benefit sought on appeal.


CONCLUSION OF LAW

As the benefit sought has been granted in full, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7105 (d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2011, the RO notified the Veteran that it had received notice that effective July 2007, he had divorced his former spouse, and had not remarried; thus, he was considered a single veteran with no dependents for VA compensation purposes.  As a result, the RO retroactively reduced the Veteran's compensation benefits for the period following his divorce.  As VA had already paid the compensation benefits to the Veteran, the retroactive reduction had the effect of creating an overpayment and a resulting debt, an amount that the Veteran owed to VA.  He asserted that he had previously notified VA of his divorce, and the creation of this debt was VA's fault due to a failure to act on his notification.  The Veteran's appeal of the reduction was in effect an appeal of the debt.  The Veteran also sought waiver of the overpayment.  The appeal of this issue has been perfected for appellate review.  

In April 2017, the VA Committee on Waivers and Compromises waived this debt based on financial hardship and an absence of unjust enrichment.   As the Committee waived the debt, the matters of the validity and the creation of the debt are moot.  Thus, the waiver of the debt constitutes a grant in full of the benefit sought by the Veteran.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  As the waiver of the debt resulted in the full benefit sought by the Veteran, there is no remaining allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


